         Case: 4:17-cr-00310-RLW Doc. #: 456 Filed: 10/29/20 Page: 1 of 2 PageID #: 3385




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

    UNITED STATES OF AMERICA,                      )
                                                   )
                                                   )
             Plaintiff,
                                                   )
                                                   ) Case No. 4:17-cr-310-RLW
    v.
                                                   )
                                                   )
    DEMOND WILLIAMS,
                                                   )
                                                   )
             Defendant.
                                                   )


                          Supplement to Defendant’s Motion to Reconsider


           Demond Williams files this supplement to alert the Court that, since his October 28,

2020 reply, the Bureau of Prisons (“BOP”) reported active COVID-19 cases shot up at Mr.

Williams’ prison, Forrest City Low FCI, from 4 incarcerated people to 48 incarcerated

people.1 Such a dramatic increase almost eight months into this pandemic is further proof

the BOP is ill-equipped to control the virus.

           DATED: October 29, 2020



                                           Respectfully submitted,

                                           /s/ Rachel M. Korenblat
                                           RACHEL M. KORENBLAT
                                           Assistant Federal Public Defender
                                           St. Louis, Missouri 63101
                                           Telephone: (314) 241-1255
                                           Fax: (314) 421-3177
                                           E-mail: Rachel_Korenblat@fd.org

                                           ATTORNEY FOR DEFENDANT



1   https://www.bop.gov/coronavirus/.
   Case: 4:17-cr-00310-RLW Doc. #: 456 Filed: 10/29/20 Page: 2 of 2 PageID #: 3386




                                  Certificate of Service

I hereby certify that on October 29, 2020 the foregoing was filed electronically with the Clerk
of the Court to be served via ECF upon Tiffany Becker, Assistant United States Attorney.



                                        /s/Rachel Korenblat
                                        RACHEL KORENBLAT
                                        Assistant Federal Public Defender




                                              2
